In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-12-00255-CR


                              CESAR MENDEZ, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 137th District Court
                                    Lubbock County, Texas
          Trial Court No. 2010-426,154, Honorable John J. "Trey" McClendon, Presiding

                                      August 13, 2013

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant, Cesar Mendez, entered a plea bargain agreement with the State. In

accordance with the terms of the plea bargain, appellant entered a plea of guilty to the

offense of burglary of a habitation with intent to commit the felony offense of aggravated

assault1 and was sentenced to confinement for ten years with the sentence suspended

for eight years pursuant to the terms and conditions of community supervision. The

State subsequently filed a motion to revoke appellant’s community supervision. After a

hearing on the State’s motion to revoke community supervision, the trial court revoked


      1
          See TEX. PENAL CODE ANN. § 30.02(a)(1) (West 2011).
appellant’s community supervision and ordered appellant to serve the original ten year

sentence in the Institutional Division of the Texas Department of Criminal Justice.

When the trial court pronounced judgment, it found that the allegations contained in

each of the two paragraphs of the State’s application to revoke were true. The written

judgment of revocation, however, found the allegation contained in the first paragraph

“Not True.” Appellant gave timely notice of appeal.


       Appellant’s sole issue on appeal is a request to have the written judgment

reformed to comport with the oral pronouncement rendered following the hearing. We

will reform the judgment and affirm.


                                         Analysis


       Our review of the record reveals a scrivener’s error between the oral rendition of

judgment and the final written judgment. Very clearly, the trial court found that appellant

had violated both terms and conditions of community supervision as alleged in the

State’s motion to revoke. However, the written judgment reflects only one violation. In

such case, this Court may modify the judgment to reflect the trial court’s true order as

given in its oral pronouncement. See Garcia v. State, 880 S.W.2d 189, 190 (Tex.App.—

Texarkana 1994, pet. ref’d) (citing Mazloum v. State, 772 S.W.2d 131, 132

(Tex.Crim.App. 1989)). Accordingly, we modify the judgment of the trial court to reflect

that the trial court found that both allegations contained in the State’s motion to modify

were true. See TEX. R. APP. P. 43.2(b). We affirm the judgment of the trial court, as

modified.


                                                 Per Curiam


Do not publish.
                                             2